Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 07/19/2022. In the instant amendment, claims 1, 10 and 16 have been amended.
Claims 1-2, 4-12, 14-9 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 07/19/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2013/0104119 to Matsuo
[0028] The electronic device 12 executes a compiled binary image that is stored in the computer readable medium 34. Each binary image can contain the operating system for the device 12, networking stacks, and administrative applications for performing functionality, such as binary image management and diagnostic statistics. If the device 12 includes a metering device, the binary image can also include metering applications for handling metrology data.

[0029] In some embodiments, the electronic device 12 stores two or more distinct binary images in the computer-readable medium 34 (e.g., flash memory), one of which is the image currently being executed. The other image can include an old binary image or a new binary image that the device 12 is not currently executing.

[0030] In existing systems, to upgrade (or downgrade) a device's binary image (e.g., from version A to version B), the server 14 would issue a series of commands over the network 16 to the electronic device 12 to remove all binary images except the binary image currently being executed (i.e., version A). After removing all images except for the image being executed, the device 12 would continue to execute the image already being executed, which would be the only image stored in memory. The server 14 would then issue an additional series of commands to the device 12 and would transmit a new binary image (i.e., image version B) in its entirety to the device 12 over the network 16. After this process, the device's memory would include both the image currently being executed and the new image (i.e., both version A and version B of the image). The device 12 would then be instructed (e.g., by the server 14 via rebooting) to execute the new binary image (i.e., image version B), which completes the upgrade.

US 2014/0344832 to Kannan
[0035] Device driver 110 includes white list kernel symbols 120 and non-white list kernel symbols 122. Kernel 108 includes white list kernel symbols 126 and non-white list kernel symbols 124 that may be invoked by, for example, device driver 110. Kernel symbols included in KABI 106 may refer to a list of kernel symbols that are part of the "white list" of kernel 108. White list kernel symbols 120 and 126 are defined as being part of KABI 106 and are guaranteed to not change in one or more subsequent release cycles or releases of the kernel to which they are associated. The kernel provider may determine which kernel symbols to include in the white list of the kernel.
[0036] Non-white list kernel symbols 122 and 124 are not part of KABI 106 and may change in one or more subsequent release cycles or releases of the kernel. The white list of kernel symbols may be mutually exclusive of the non-white list of kernel symbols. A non-white list kernel symbol may be, for example, a grey list kernel symbol or a black list kernel symbol. The grey list kernel symbol may refer to a kernel symbol that may be included in the kernel symbol white list in a subsequent release of the kernel. The black list kernel symbol may refer to a kernel symbol that the kernel provider will not support in the subsequent kernel release. Black list kernel symbols may include kernel symbols that are infrequently used or associated with a questionable source. The kernel provider determines which kernel symbols are included in the black list of the kernel. Although two kernel symbol categories are described, it should be understood that categories including more than two kernel symbols are within the scope of this disclosure. For example, the kernel symbol categories may include white list kernel symbols, non-white list kernel symbols, and black list kernel symbols.

[0037] Providing the white list and non-white list category may add value to kernel consumers because they may readily identify which kernel symbols (e.g., white list kernel symbols) are trustworthy symbols that may continue to be used in confidence. For example, the third-party vendor may develop a new version of its device driver and use the white list kernel symbols in the previous device driver version in the updated device driver with confidence. The third-party vendor may be weary regarding the non-white list kernel symbols and watch out for changes regarding these symbols because the kernel provider has not yet stated that these symbols will be supported in further releases of the kernel.

[0038] The kernel provider may also benefit from this kernel symbol categorization. For example, the kernel provider is aware of which kernel symbols should not be changed by identifying the kernel symbols in the white list. As such, the white list of kernel symbols may help in maintaining a stable kernel ABI across a particular kernel product release. Further, the subsequent version of a kernel is guaranteed to retain a level of compatibility with other previous versions of the kernel.

US 2006/0281457 to Huotari
[0035] Access point 12 compares the phone number or other identifier of mobile station 13 to the white list stored in access point 12. If a match occurs, access point 13 informs cellular network controller 15 of the secure passphrase to be relayed to the mobile station 13, as indicated in block 45. The controller sends the secure passphrase to the mobile station 13 via the cellular network. Mobile station 13 then uses the secure passphrase and completes connection to access point 13, as indicated in block 15, as indicated in block 46.
[0037] Referring now to FIG. 5, the owner or administrator of access point 12 (FIG. 1) enters the phone number (or other relevant identifier) for every mobile station 13, e.g., cellular telephone handset, that is allowed to associate to the access point, as shown in block 51. This is a registration or pre-authentication process for mobile station 13 with respect to the wireless LAN 11. This process authenticates mobile station 13 before it has associated to the access point 12. Furthermore, this process results in the creation of a white list of authorized mobile devices 13 and corresponding secure passphrases.
[0038] Access point 11 does not provide the cellular network with the white list or secure passphrases, but maintains the white list and secure passphrases locally, as indicated in block 52. The white list and secure passphrases thus define a local database.

US 2019/0050273 to Tamir
[0081] In an embodiment, the kernel includes default implementations of non-offload code fragments, so the bytecode can be the same for SW and HW approaches. The map points to either the HW offloaded or SW version. At decision point 1312, if no HW offload is available by any registered HW device driver, then the kernel executes binary filter 614 in software (SW), which will be compiled using a default library of code fragments at block 1314. If HW offload has been registered by a HW device driver for this particular functionality, then the kernel will select the correct device driver and pass the bytecode to the device driver along with other parameters. Next, the binary filter is inserted into the HW (i.e., network I/O device 410) by the kernel at block 1316. Next, at block 1318 binary filter 614 is executed in HW (i.e., the network I/O device).

[0082] When a function is called in the kernel, processing proceeds at block 1320. For example, a function call might be “Drop_tcp_port(5000)”, which would cause a rule to be added either in SW or HW. At decision point 1312, if no HW offload is selected by the kernel, after looking up all registered offloads, then the kernel executes binary filter 614 in software (SW) in kernel space 604 at block 3214. If HW offload is selected by the kernel, after looking up all registered offloads, then the kernel will select the correct device driver and pass the bytecode to the device driver along with other parameters. Next, the binary filter is inserted into the HW (i.e., network I/O device 410) by the kernel at block 1316. Next, at block 1318 binary filter 614 is executed in HW (i.e., the network I/O device).

US 2016/0232291 to Kyriazopoulou
[0260] In some embodiments, a white list is maintained. The white list comprises a plurality of regions of the test nucleic acid 602. In some such embodiments, the determining process 234 further comprises eliminating sequence reads 128 from the number of respective sequence reads when the first portion 130 of the sequence read does not overlap a white list region in the plurality of white list regions). In some such embodiments, the determining process 234 further comprises eliminating a sequence read 128 from the number of respective sequence reads only when the first portion 130 of the sequence read is completely outside all white list regions in the plurality of white list regions.

US 2014/0041026 to Scott
[0013] Modern high-end computer systems (e.g. smartphones, tablets, personal computers) typically run programs natively using hardware-supported memory protection. This means that applications are allowed to run directly on the hardware of the system which allows them to run fast, but the system can "catch" or "trap" illegal memory accesses, preventing programs from reading or writing memory or hardware devices allocated to other programs or to the operating system itself.
[0017] Method and system allowing a compiled program to run in a secure way wherein at run time instructions are either directly run if they were determined to be "safe" at compile time, or are handed off to system calls that check their safety before execution. Program code is compiled and apportioned into pages comprised of a region of program instructions and a region of data. "Safe" instructions include arithmetic operations, local loop and branch operations within a code block, operations accessing general purpose registers, operations accessing memory relative to a stack pointer, and operations accessing memory relative to a trusted base pointer. System calls are used to implement "unsafe" instructions including operations writing to a trusted base pointer register, operations for allocating or freeing stack space, operations for accessing a different code block and function calls and return operations. Compile-time optimizations apportion the program into pages of code that minimize the expected frequency of program accesses of code outside the page at run time. Memory management hardware is replaced with software in the form of supervisor calls to validate memory accesses that cannot be determined to be safe at compile-time. Furthermore, the validity of all instructions in the code region of each page is verified by an algorithm at run time. Finally, no type of branch is allowed to enter an address that is not 32-bit aligned.
As Applicants pointed out in the Remarks, the prior art of record (Sarangam in view of Hu, Malka, Atallah, Matsuo, Kannan, Huotari, Tamir, Kyriazopoulou and Scott) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... a second binary in the second memory region wherein the second binary is configured to operate, upon execution, as a network stack, wherein the device is configured such that the first memory region is protected such that the first memory region is inaccessible to the second binary, and wherein the device is configured such that the first binary and the second binary are capable of communicating with each other via a defined application-binary interface (ABI) , wherein the second binary is further configured to reject network communications outside of a white list of trusted servers, and to perform server authentication.”.
As Applicants pointed out in the Remarks, the prior art of record (Sarangam in view of Hu, Malka, Atallah, Matsuo, Kannan, Huotari, Tamir, Kyriazopoulou and Scott) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... a second binary in the second memory region wherein the second binary is configured to operate, upon execution, as a network stack, wherein the device is configured such that the first memory region is protected such that the first memory region is inaccessible to the second binary, and wherein the device is configured such that the first binary and the second binary are capable of communicating with each other via a defined application-binary interface (ABI) , wherein the second binary is further configured to reject network communications outside of a white list of trusted servers, and to perform server authentication.”.
As Applicants pointed out in the Remarks, the prior art of record (Sarangam in view of Hu, Malka, Atallah, Matsuo, Kannan, Huotari, Tamir, Kyriazopoulou and Scott) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 10 “… causing, through execution of the second binary: via network communications, contacting a server that manages updates for the second binary; receiving, from the server, an updated version of the second binary; and authenticating the updated version of the second binary; and causing, through execution of the first binary, loading the updated version of the second binary”.
As Applicants pointed out in the Remarks, the prior art of record (Sarangam in view of Wadhwa, Hu, Malka, Matsuo, Kannan, Huotari, Tamir, Kyriazopoulou and Scott) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 16 “… wherein the microcontroller is configured such that system execution domain is protected such that the system execution domain is inaccessible to the networking binary, wherein the microcontroller is configured such that the system binary and the networking binary are capable of communicating with each other via a defined application-binary interface (ABI), and such that communications between the system binary and the networking binary outside of the ABI are prevented.”.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-2, 4-12, and 14-19 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193